Title: From Thomas Jefferson to Jared Irwin, 10 December 1807
From: Jefferson, Thomas
To: Irwin, Jared


                        
                            Sir
                            
                            Washington Dec. 10. 1807.
                        
                        I beg leave to communicate to yourself, & through you to the Senate & Representatives of Georgia the
                            inclosed answer to the resolutions of that legislature of the 6th. of December last, and to add to it the assurances of my
                            high respect and consideration.
                        
                            Th: Jefferson
                            
                        
                    